In a negligence action to recover damages for personal injuries, etc., the defendant Otis Elevator Company appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated December *61627, 1996, which denied its motion pursuant to CPLR 3215 and 3216 for leave to enter a default judgment on its cross claim against the defendant Cushman & Wakefield, Inc.
Ordered that the order is reversed, on the law, with costs, and the motion of the defendant Otis Elevator Company for leave to enter a default judgment on its cross claim against the defendant Cushman & Wakefield, Inc., is granted.
Since the pleadings of Cushman & Wakefield, Inc., have previously been stricken pursuant to CPLR 3126 (see, Argenio v Cushman & Wakefield, 227 AD2d 578), the court should have granted the motion of Otis Elevator Company for leave to enter a default judgment on its cross claim (see, Curiale v Ardra Ins. Co., 88 NY2d 268, 279; Rokina Opt. Co. v Camera King, 63 NY2d 728, 730; Vierya v Briggs & Stratton Corp., 184 AD2d 766, 768). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.